Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12,2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 16-31 are pending in this application.
4.	Claims 16 and 21 have been amended. New claims 26-31 are presented for examination.
Response to Arguments
5.	Applicant's arguments filed September 12,2022 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al.(US 2013/0301705 A1)(hereinafter Seregin) in view of Ahn et al.(US 2020/0374529 A1)(hereinafter Ahn2) in further view of Sole Rojals et al.(US 2012/0230417 A1)(hereinafter Sole Rojals).
 	Regarding claims 16 and 21, Seregin discloses a method of decoding a video signal[See Seregin: Figs. 2-3,8, 10, 13, 15-21, par. 0332-0335, 0350 regarding video decoding method and apparatus] and a non-transitory computer readable storage medium stored with code thereon for use by an apparatus for decoding a video signal, which when executed by a processor[See Seregin: par. 0033, 0410 regarding one or more units of the above-described apparatuses can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.], the video signal including transform block including at least one transform coefficient group[See Seregin: at least Figs. 3, 15-21, par. 0077, 0089, 0320, 0332-0335, 0350, 0395 regarding video encoding or decoding apparatus 100 or 200 encodes or decodes an image according to coding units having sizes smaller than or equal to a maximum coding unit for each maximum coding unit.  Sizes of transformation units for transformation during encoding may be selected based on data units that are not larger than a corresponding coding unit. For example, in the video encoding or decoding apparatus 100 or 200, if a size of the coding unit 710 is 64 x 64, transformation may be performed by using the transformation units 720 having a size of 32 x 32…The transformer 12 may generate transformation coefficients of a transformation unit…], comprising/ causes the apparatus to perform: 
receiving a bitstream including transform region information indicating at least one transform region, the transform region included in a transform block[See Seregin: at least Figs. 3, 8, 10, 13, 15-21, par. 0096-0099, 0209, 0229, 0281-0286, 0288-0293, 0295, 0297, 0314, 0320, 0332-0335, 0350, 0395 regarding video decoding apparatus 20 receives a bitstream constituting encoded data of a video.  The parser 22 may parse encoded transformation coefficients based on a transformation unit, from the received bitstream.  The parsed transformation coefficients may be quantized transformation coefficients… Also, in Fig. 10, receiver 210 receives and parses a bitstream of an encoded video.  The image data and encoding information extractor 220 extracts encoded image data for each coding unit from the parsed bitstream, wherein the coding units have a tree structure according to each maximum coding unit, and outputs the extracted image data to the image data decoder 230.  The image data and encoding information extractor 220 may extract information about a maximum size of a coding unit of a current picture, from a header about the current picture, a SPS, or a PPS…];
 partitioning the transform block into the transform region based on the transform region information[See Seregin: at least Figs. 3, 8, 10, 11, 13, 15-21, par. 0096-0099, 0152, 0209, 0229-0230, 0281-0286, 0288-0293, 0295, 0297, 0302-0306, 0314, 0320, 0332-0335, 0350, 0395 regarding the video decoding apparatus 20 may decode encoded data based on transformation units and prediction units by using encoding information about coded depths and encoding modes, according to coding units having a tree structure…The extracted information about the coded depth and the encoding mode is output to the image data decoder 230.  In other words, the image data in a bit stream is split into the maximum coding unit so that the image data decoder 230 decodes the image data for each maximum coding unit. The information about the coded depth and the encoding mode according to the maximum coding unit may be set for information about at least one coding unit corresponding to the coded depth, and information about an encoding mode may include information about a partition type of a corresponding coding unit corresponding to the coded depth, about a prediction mode, and a size of a transformation unit.  Also, splitting information according to depths may be extracted as the information about the coded depth...]; and
obtaining a scan method of the transform region, respectively[See Seregin: at least Figs. 3, 8, 10, 11, 13, 15-21, par. 0096-0099, 0152, 0209, 0229-0230, 0281-0286, 0288-0293- 0297, 0302-0306, 0312-0314, 0320, 0332-0335, 0350, 0395-0398, 0405-0407 regarding image data and encoding information extractor 220 may extract scan mode information according to a transformation unit, as information about an encoding mode.  The image data decoder 230 may rearrange entire transformation coefficients of a transformation unit by rearranging parsed and quantized transformation units by using a scan mode designated by reading the scan mode information…]. 
Seregin does not explicitly disclose determining the transform block is a non-square block by comparing a horizontal length and a vertical length of the transform block.
However, determining whether a transform block is a non-square block based on the size of the block was well known in the art at the time of the invention was filed as evident from the teaching of Ahn2 [See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186 regarding picture partitioning unit 110 may partition an input picture into one or more blocks.  In this case, the block may mean a coding unit (CU), a prediction unit (PU), or a transform unit (TU).  The partitioning may be performed based on at least one of a quadtree or a binary tree. ..The binary tree is a partitioning scheme of partitioning one block into halves (i.e., two sub-blocks) which are in half in either the height or the width of the original block.  In a binary tree structure, when a block is divided in half in the height, a sub-block may have a square shape or a non-square shape, depending on the shape of the original block…The sub-block has an N x M size, in which N and M are 1, 2, or a greater natural number, and N and M may be the same number or different numbers.  The sub-block may be composed of one pixel, may be represented pixel groups having a square or non-square shape, or in pixel lines (rows and columns).  The size of the sub-block may be a fixed size preset in the video encoding apparatus and the video decoding apparatus or a variable size determined according to the attributes of the block…The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information… The size of a transform block may be represented in width, height, the sum of width and height, the number of transform coefficients, or any combination thereof…   (Thus, the video decoding apparatus is configured to determine whether the transform block is square or non-square based on the size/shape of the transform block in order to decide which scan type is going to be using for the current transform block. Further on, as shown in Figs. 14-16, the scanning method differs based on whether the determination the transform block is square or non-square)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seregin with Ahn2 teachings by including “determining the transform block is a non-square block by comparing a horizontal length and a vertical length of the transform block” because this combination has the benefit of providing method to determine the shape of a transform block such that they can be effectively scanned[See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186].
Further on,  Ahn2 teaches if the transform block is the non-square block, receiving a bitstream including transform region information indicating at least one transform region, the transform region included in a transform block [See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186 regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information. (Thus, the video decoding apparatus is configured to determine whether the transform block is square or non-square based on the size/shape of the transform block in order to decide which scan type is going to be using for the current transform block. Further on, the video decoding apparatus receives the bitstream regarding the information of the transform block.)].
scanning a plurality of transform coefficient groups included in the transform region based on the scan method, wherein the transform coefficient groups include at least one transform coefficients [See Ahn2: at least Figs. 2, 10, 14-16 and par. 0078-0079, 0082,  0144-0147, 0162, 0174-0178, 0180-0183, 0185-0186  regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information…In the video encoding apparatus, the transform coefficients of the transform block may be scanned based on a predetermined scan type.  The transform block may include one or more coefficient groups.  Based on the scanning order determined according to the scan type, transform coefficients in a coefficient group may be sequentially scanned and coefficient groups in a transform block may be sequentially scanned…The scan type may be determined based on at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information...(Thus a plurality of transform coefficient groups are scanned based on at least one scan type)], and 
wherein the scan method of the transform region in the transform block indicates at least two scan methods[See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186 regarding The scan type may be determined based on at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information. Alternatively, the video encoding apparatus may determine the optimum scan type among scan type candidates that can be used for scanning a transform block and may encode an index indicating the determined scan type. The scan type candidates include at least one of a diagonal scan, a vertical scan, a horizontal scan, a zigzag scan, and a Z scan. The number and kind of scan types may vary from transform block to transform block and may be determined according to at least one of information on a coding block, the size/shape/depth of a transform block, the size/shape of a coefficient group, a prediction mode, information on intra prediction, and information in inter prediction.(Thus the number of the scan types can be configured to be at least two scan types per the transform region in the transform block and may be determined in accordance to at least one of information on a coding block, the size/shape/depth of a transform block, the size/shape of a coefficient group, a prediction mode, information on intra prediction, and information in inter prediction)].
Seregin and Ahn2 do not explicitly disclose receiving a bitstream including transform region information indicating at least two transform regions, the transform regions included in a transform block, wherein a first transform region of the transform regions includes a first transform coefficient groups, and a second transform region of the transform regions includes a second transform coefficient groups, wherein the first and the second transform coefficient groups include at least one transform coefficients, respectively.
However, receiving a bitstream including transform region information of at least two transform regions in a transform block where each of the transform region includes transform coefficient group was well known in the art at the time of the invention was filed as evident from Sole Rojals[See Sole Rojals: at least Figs. 1-6, 20-30, par. 0052, 0054-0055, 0081, 0100, 0114-0115, 0124, 0134-0137, 0143, 0146, 0148, 0152, 0157, 0160, 0163-0170, 0173, 0175, 0217 regarding the video coder may further be configured to code information indicating levels of the significant transform coefficients (148). The step of coding information indicating levels of the significant transform coefficients may proceed in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients…(Information about a transform region of a higher frequency coefficients group and another transform region of a lower frequency coefficients group of a transform block is coded)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seregin and Ahn2 with Sole Rojals teachings by including “receiving a bitstream including transform region information indicating at least two transform regions, the transform regions included in a transform block, wherein a first transform region of the transform regions includes a first transform coefficient groups, and a second transform region of the transform regions includes a second transform coefficient groups, wherein the first and the second transform coefficient groups include at least one transform coefficients, respectively” because this combination has the benefit of providing coding operations for high frequency and low frequency coefficient of a transform block[See Sole Rojals: at least Figs. 1-6, 20-30, par. 0052, 0054-0055, 0081, 0100, 0114-0115, 0124, 0134-0137, 0143, 0146, 0148, 0152, 0157, 0160, 0163-0170, 0173, 0175, 0217].
Regarding claims 17 and 22, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to that claim. Further on, Seregin, Ahn2 and Sole Rojals teach or suggest wherein the transform region information is determined based on at least one of horizontal length and vertical length[See Seregin: at least Figs. 3, 8, 10, 11, 13, 15-21, Table 1, par. 0096-0099, 0152, 0209, 0229-0230, 0281-0286, 0288-0293, 0295, 0297, 0302-0306, 0314, 0320, 0332-0335, 0344, 0346-0350, 0365-0366, 0373-0375 regarding , in the video encoding or decoding apparatus 100 or 200, if a size of the coding unit 710 is 64x64, transformation may be performed by using the transformation units 720 having a size of 32x32… Split information (TU size flag) of a transformation unit is a type of a transformation index, and a size of a transformation unit corresponding to a transformation index may vary according to a type of a prediction unit or partition of a coding unit. For example, when the partition type is set to be symmetrical, i.e., the partition type 1322, 1324, 1326, or 1328, a transformation unit 1342 having a size of 2N.times.2N is set if split information of a transformation unit is 0, and a transformation unit 1344 having a size of NxN is set if a TU size flag is 1. When the partition type is set to be asymmetrical, i.e., the partition type 1332, 1334, 1336, or 1338, a transformation unit 1352 having a size of 2Nx2N is set if a TU size flag is 0, and a transformation unit 1354 having a size of N/2xN/2 is set if a TU size flag is 1…See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186 regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information… The size of a transform block may be represented in width, height, the sum of width and height, the number of transform coefficients, or any combination thereof…   (Thus, the video decoding apparatus is configured to determine whether the transform block is square or non-square based on the size/shape of the transform block in order to decide which scan type is going to be using for the current transform block. Further on, as shown in Figs. 14-16, the scanning method differs based on whether the determination the transform block is square or non-square. Thus, the transform region is based on at least one of horizontal length and vertical length). See Sole Rojas: par. 0143, 0179, 0191, 0194, 0205, 0210 regarding Additionally, or alternatively, the scan order and contexts may be inferred by the video decoder 30 based on characteristics of the coded video such as prediction mode, block size, or other characteristics....].  
Regarding claims 18 and 23, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to that claim. Further on, Ahn2 teach or suggest wherein the scan method is different from each other[See Ahn2: at least Figs. 10, 14-16 par. 0055-0056, 0144-0147, 0162, 0175-0178, 0180-0183, 0185-0186 regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information… The size of a transform block may be represented in width, height, the sum of width and height, the number of transform coefficients, or any combination thereof…   (Thus, the video decoding apparatus is configured to determine whether the transform block is square or non-square based on the size/shape of the transform block in order to decide which scan type is going to be using for the current transform block. Further on, as shown in Figs. 14-16, the scanning method differs based on whether the determination the transform block is square or non-square.)].
Regarding claims 19 and 24, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to those claims. Further on, Sole Rojas teaches or suggests wherein the transform block is scanned transform region including transform coefficient groups in a lower frequency region [See Sole Rojals: at least Figs. 1-6, 20-30, par. 0052, 0054-0055, 0081, 0100, 0114-0115, 0124, 0134-0137, 0143, 0146, 0148, 0152, 0157, 0160, 0163-0170, 0173, 0175, 0217 regarding the video coder may further be configured to code information indicating levels of the significant transform coefficients (148). The step of coding information indicating levels of the significant transform coefficients may proceed in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients…(Information about a transform region of a higher frequency coefficients group and another transform region of a lower frequency coefficients group of a transform block is coded)].
Regarding claims 20 and 25, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to that claim. Further on, Ahn2 teach or suggest wherein the transform region is scanned the transform coefficient groups in the transform region using a diagonal scan method[See Ahn2: at least Figs. 2, 10, 14-16 and par. 0078-0079, 0082,  0144-0147, 0162, 0174-0178, 0180-0183, 0185-0186  regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information…In the video encoding apparatus, the transform coefficients of the transform block may be scanned based on a predetermined scan type.  The transform block may include one or more coefficient groups.  Based on the scanning order determined according to the scan type, transform coefficients in a coefficient group may be sequentially scanned and coefficient groups in a transform block may be sequentially scanned…The scan type may be determined based on at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information.  The scan type may be any one of a diagonal scan, a vertical scan, or a horizontal scan.  However, the scan type may not be limited thereto.  One or more scan types having a predetermined angle may be added to a list of scan type candidates. (Thus a plurality of transform coefficient groups are scanned based on a diagonal scan type)].
Regarding claims 26 and 29, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to those claims. Further on, Sole Rojals teaches or suggest wherein the transform region information is determined based on whether the transform coefficient groups are included in a low frequency region or a high frequency region[See Sole Rojals: at least Figs. 1-6, 20-30, par. 0052, 0054-0055, 0081, 0100, 0114-0115, 0124, 0134-0137, 0143, 0146, 0148, 0152, 0157, 0160, 0163-0170, 0173, 0175, 0217 regarding the video coder may further be configured to code information indicating levels of the significant transform coefficients (148). The step of coding information indicating levels of the significant transform coefficients may proceed in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients…(Information about a transform region of a higher frequency coefficients group and another transform region of a lower frequency coefficients group of a transform block is coded)].
Regarding claims 27 and 30, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to those claims. Further on, Sole Rojals teaches or suggests wherein the first transform region of a low frequency region is scanned prior to the second transform region of a high frequency region[See Sole Rojals: at least Fig. 2,  par. 0056, 0071, 0100, 0113, 0117, 0129, 0179, 0204-0211, 0215, 0217 regarding   as shown in FIG. 2, each of these scans proceeds in a forward direction, i.e., from lower frequency transform coefficients in the upper left corner of the transform block to the higher frequency transform coefficients in the lower right corner of the transform block.].  
Regarding claims 28 and 31, Seregin, Ahn2 and Sole Rojals teach all the limitations of claims 16 and 21, and are analyzed as previously discussed with respect to those claims. Further on, Ahn2 and Sole Rojals teach or suggest wherein the scan method includes a first scan order between the transform regions of the transform block, a second scan order between the 4Application No. 16/305,214 Docket No. 321179.0001transform coefficient groups of any transform region, and a third scan order between the transform coefficients of any transform group[See Ahn2: at least Figs. 2, 10, 14-16 and par. 0078-0079, 0082,  0144-0147, 0162, 0174-0178, 0180-0183, 0185-0186  regarding The video decoding apparatus may acquire transform coefficients in a transform block by entropy-decoding a received bit-stream.  The video decoding apparatus may determine the scan type on the basis of at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc.), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information…In the video encoding apparatus, the transform coefficients of the transform block may be scanned based on a predetermined scan type.  The transform block may include one or more coefficient groups.  Based on the scanning order determined according to the scan type, transform coefficients in a coefficient group may be sequentially scanned and coefficient groups in a transform block may be sequentially scanned…The scan type may be determined based on at least one of coding block information (for example, a largest/smallest size, a partitioning technique, etc), a size/shape of a transform block, a size/shape of a coefficient group, a prediction mode, intra prediction information (for example, an intra prediction mode value, a directionality, an angle, etc.), and inter prediction information...(Thus a plurality of transform coefficient groups are scanned based on scan type). See Sole Rojals: par. 0056, 0100, 0113, 0117, 0129, 0179, 0204-0211, 0215, 0217 regarding  The video coder may be configured to select a scan order (120). The scan order may be selected based on prediction mode, block size, transform, or other video characteristics. In addition, the scan order may be a default scan order. The scan order defines both a scan pattern and a scan direction. In one example, the scan direction is an inverse scan direction proceeding from higher frequency coefficients in the plurality of transform coefficients to lower frequency coefficients in the plurality of transform coefficients. The scan pattern may include one of a zig-zag pattern, a diagonal pattern, a horizontal pattern or a vertical pattern.(Thus the scan orders are defined  in terms of scan direction and scan pattern such as a zig-zag pattern, a diagonal pattern, a horizontal pattern or a vertical pattern)].  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482